WIDENER, Circuit Judge,
concurring and dissenting:
I concur in the opinion of the court except that part with respect to the discharge of James Williams, and as to that I respectfully dissent.
There simply is no evidence in the. record at all that Williams’ discharge was motivated either by his race or by his filing discrimination charges with the EEOC in July and October of 1976, for which he received a right to sue letter in February 1977. Absent any other evidence, as is the case here, the mere fact that Williams had filed the charges in 1976 and was discharged in 1978, a year and a half later, cannot support an inference that the reason for the discharge was the filing of the charges.
The facts concerning the removal of the out of service tag from the trailer involved are without contradiction in the record. Taken most favorably to Thurston, they show that Williams removed the tag. Taken most favorably to Williams, they show that Thurston thought, with good reason, that Williams removed the tag. Neither inference which may be drawn from' these facts has anything to do with race or filing charges with the EEOC.
It is thus my opinion that the findings of fact with respect to Williams’ discharge are clearly erroneous.